Exhibit 10.4 THIRD AMENDMENT TO JUNIOR SECURITY AGREEMENT THIS THIRD AMENDMENT TO JUNIOR SECURITY AGREEMENT (this “ Third Amendment ”) is made and entered as of March 25, 2014, by and between MRI INTERVENTIONS, INC. , f/k/a SurgiVision, Inc., a Delaware corporation (the “ Company ”), and LANDMARK COMMUNITY BANK , a Tennessee state-chartered bank, in its capacity as collateral agent (the “ Collateral Agent ”) for the ratable benefit of the registered holders (the “ Holders ”) of the Company’s Junior Secured Promissory Notes due 2020 (the “ Notes ”). W I T N E S S E T H: WHEREAS , the Company and the Collateral Agent, on behalf of the Holders, entered into that certain Junior Security Agreement dated as of November 5, 2010, as amended by that certain First Amendment dated as of April 5, 2011 and that certain Second Amendment dated October 14, 2011 (as amended, the “ Security Agreement ”); WHEREAS , the terms of the Security Agreement may be amended by the Company and the Collateral Agent with the consent of Holders of a majority in aggregate principal amount of the Notes outstanding (the “ Required Holders ”); WHEREAS , the Required Holders have consented to the amendment of the terms of the Security Agreement as set forth below; and WHEREAS , with the consent of the Required Holders, the Company and the Collateral Agreement desire to amend the terms of the Security Agreement as set forth below; NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Collateral Agent, on behalf of the Holders, hereby agree as follows: 1.
